In the United States Court of Federal Claims
                                           No. 21-1447 C
                                    (Filed: September 20, 2022 )

* * * * * * * * * * * * * * * * ** *
                                   *
JASON LAMBRO,                      *
                                   *
                  Plaintiff,       *
                                   *
      v.                           *
                                   *
THE UNITED STATES,                 *
                                   *
                  Defendant.       *
                                   *
* * * * * * * * * * * * * * * * ** *

       Joseph A. Whitcomb, Whitcomb, Selinsky, PC, of Denver, CO, for Plaintiff.

       Matthew J. Carhart, Trial Attorney, Commercial Litigation Branch, Civil Division,
Department of Justice, of Washington, D.C., for Defendant, and Jessie James and Maryellen
Righi, Assistant General Counsels, U.S. Agency for Global Media, of Washington, D.C., of
counsel.

                                     OPINION AND ORDER

SOMERS, Judge.

        Before the Court is the government’s motion to dismiss Plaintiff Jason Lambro’s
(“Plaintiff”) transfer complaint for lack of subject matter jurisdiction and failure to state a claim.
Plaintiff alleges that the U.S. Agency for Global Media (“USAGM” or “agency”) willfully
misclassified him and other similarly situated individuals as independent contractors rather than
employees. Because of this misclassification, Plaintiff alleges that he did not receive benefits he
was entitled to as a federal employee, namely overtime pay under the Fair Labor Standards Act
(“FLSA” or the “Act”). In response, the government moved to dismiss all claims that accrued
prior to January 28, 2018, as well as Plaintiff’s claim for declaratory relief, for lack of subject
matter jurisdiction. In addition, the government moved to dismiss the remainder of Plaintiff’s
complaint for failure to state a claim upon which relief may be granted because Plaintiff cannot
establish that he is a federal employee entitled to the FLSA’s protections. The government’s
motion to dismiss has been fully briefed, and the Court held oral argument on June 15, 2022.
For the reasons explained below, the Court grants the government’s motion to dismiss.
                                         BACKGROUND

A.     Factual History

        As alleged in the operative complaint, since 2002, Plaintiff has worked as a studio
technician for Voice of America (“VOA”), a division of USAGM. ECF No. 40 ¶¶ 17, 24 (“2d.
Am. Compl.”). He provided services under a series of purchase order agreements that are
essentially unchanged from the parties’ initial 2002 agreement. Id. ¶ 24–25. The agreements
contained multiple terms that restricted the manner in which Plaintiff worked, including
provisions that prohibited subcontracting and established deadlines for work product, along with
explicitly stating that “no employer-employee relationship exists” between Plaintiff and the
agency. Id. ¶ 25; see generally ECF No. 40-2. Despite the explicit statement that no employer-
employee relationship exists, Plaintiff states that the agency “significantly controlled and
continues to control the timing and management of Plaintiff’s work.” 2d. Am. Compl. ¶ 28.
This included the agency telling Plaintiff when to arrive at work, id. ¶ 29; asking him to
“complete . . . non-contracted for tasks,” id. ¶ 33; supplying his equipment, id. ¶ 35; and asking
Plaintiff “to remain on-call at times if the agency needed [him] at the office,” id. ¶ 37. Plaintiff
further alleges that he “worked more than 40 hours a week,” but did not receive overtime pay or
other benefits that his federal employee counterparts received. Id. ¶ 38. In 2018, Plaintiff
formed a limited liability company to contract with VOA under “virtually identical” terms as the
predecessor purchase order agreements between Plaintiff and the agency. Id. ¶ 42. Plaintiff
alleges that, notwithstanding the agreement between his LLC and the agency, VOA failed to give
Plaintiff the autonomy generally given to private entities, which resulted in him being unable to
take time off work or have someone else complete the contracted-for work. Id. ¶ 46.

        Plaintiff cites in support of his allegations a 2014 audit of USAGM. Id. ¶ 53–54. In
2014, the Broadcasting Board of Governors 1 Inspector General released a report that, among
other things, found the agency had exceeded its congressional authority in awarding personal
service contracts. See 2d. Am. Compl. ¶¶ 53–58. Plaintiff asserts that this audit is tantamount to
an agency admission that an employer-employee relationship existed between contractors and
the agency, which should have resulted in the agency “convert[ing] Plaintiff’s and the Class
Members’ contracts into personal service contracts and award[ing] them FLSA benefits.” See id.
¶¶ 54–58.

B.     Procedural History

        Plaintiff originally filed his complaint in the United States District Court for the District
of Columbia on January 28, 2021. See ECF No. 1. Shortly thereafter, Plaintiff filed an
unopposed motion to transfer his case to this Court. See ECF Nos. 9–11. The district court
granted the motion and Plaintiff filed a transfer complaint in this Court on June 17, 2021. See
ECF Nos. 11, 20. Plaintiff filed a second amended complaint on November 5, 2021, asserting
three grounds for relief. See 2d. Am. Compl. Count I of the complaint seeks damages and
backpay for overtime worked while Plaintiff was allegedly misclassified as an independent
contractor. Id. ¶¶ 69–82. Count II asserts that the agency willfully violated the FLSA, entitling
Plaintiff to damages and back pay for up to three years prior to the filing of his complaint. Id.
       1
           Now known as the United States Agency for Global Media.
                                                  2
¶¶ 83–88. Count III requests a declaratory judgment finding that Plaintiff is an agency
employee. Id. ¶¶ 89–95. In response, the government moves to dismiss Plaintiff’s complaint on
three grounds: first, the FLSA’s three-year statute of limitations for willful FLSA violations
forecloses all claims that accrued prior to January 28, 2018, see ECF No. 41 at 12–13 (“Def.’s
Mot. Dismiss”); second, Plaintiff failed to state a claim, as he is not a federal employee, see id. at
13–20; and third, because both Count I and II must be dismissed, the Court lacks jurisdiction to
grant the declaratory relief requested in Count III, see id. at 20–21.

                                           DISCUSSION

A.     Legal Standard

       1. Motion to Dismiss for Lack of Jurisdiction

        The United States Court of Federal Claims, like all federal courts, is a court of limited
jurisdiction. Under the Tucker Act, this Court may “render judgment upon any claim against the
United States founded either upon the Constitution, or any Act of Congress or any regulation of
an executive department, or upon any express or implied contract with the United States, or for
liquidated or unliquidated damages in cases not sounding in tort.” 28 U.S.C. § 1491(a)(1).
However, “[t]he Tucker Act does not, of itself, create a substantive right enforceable against the
United States.” Smith v. United States, 709 F.3d 1114, 1116 (Fed. Cir. 2013) (citing Ferreiro v.
United States, 501 F.3d 1349, 1351 (Fed. Cir. 2007)). Rather, to state a claim within the Court’s
jurisdiction, “the plaintiff must identify a separate contract, regulation, statute, or constitutional
provision that provides for money damages against the United States.” Id. Stated differently, the
plaintiff must state a claim that is based on a provision that “can fairly be interpreted as
mandating compensation by the Federal Government for the damages sustained,” United States
v. Mitchell, 463 U.S. 206, 216–17 (1983) (citing United States v. Testan, 424 U.S. 392, 400
(1976)), and is “reasonably amenable to the reading that it mandates a right of recovery in
damages,” United States v. White Mountain Apache Tribe, 537 U.S. 465, 473 (2003). In
addition, even if a plaintiff brings a claim based on a money-mandating source of law, the claim
must also be brought within the applicable statute of limitations in order for it to be within the
Court’s jurisdiction. See Martinez v. United States, 333 F.3d 1295, 1316 (Fed. Cir. 2003) (“It is
well established that statutes of limitations for causes of action against the United States, being
conditions on the waiver of sovereign immunity, are jurisdictional in nature.”).

       2. Motion to Dismiss for Failure to State a Claim

        Even if a plaintiff alleges entitlement to relief under a money-mandating source of law,
the plaintiff must still state a claim upon which the Court can grant relief. “When considering a
motion to dismiss for failure to state a claim upon which relief can be granted pursuant to Rule
12(b)(6), a court accepts all well-pled facts as true and draws all reasonable inferences in
plaintiff’s favor.” Silver Buckle Mines, Inc. v. United States, 117 Fed. Cl. 786, 791 (2014)
(citations omitted). Granting a motion to dismiss for failure to state a claim “is appropriate when
the facts asserted by the claimant do not entitle him to a legal remedy.” Lindsay v. United States,
295 F.3d 1252, 1257 (Fed. Cir. 2002). Denial of the motion is warranted when the complaint
presents “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on

                                                  3
its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007)).

B.     Analysis

       1. The Court Lacks Jurisdiction over Claims that Accrued Prior to January 28,
          2018

        In his complaint, Plaintiff alleges, inter alia, that VOA willfully violated the FLSA by
misclassifying him as an independent contractor rather than an employee. See 2d. Am. Compl.
¶¶ 83–88. The statute of limitations for most FLSA claims is two years, unless the employer
willfully violates the Act, which adds another year to the limitations period. See 29 U.S.C.
§ 255(a). The government, in its motion to dismiss, argues that even if Plaintiff was able to
establish a willful violation of the FLSA, the Court would still lack jurisdiction over all claims
“that accrued before January 28, 2018,” because they “are barred by the FLSA’s statute of
limitations” as they arose more than three years prior to when Plaintiff filed his original
complaint in district court. See Def.’s Mot. Dismiss at 12. Plaintiff’s response does not address
the government’s statute of limitations argument, see generally ECF No. 42 (“Pl.’s Resp.”), and,
unsurprisingly, counsel for Plaintiff conceded at oral argument that the government was correct
with regard to these claims, see ECF No. 50 (“Tr. Oral Argument”) at 4–5. Accordingly, as the
Court lacks subject matter jurisdiction over all claims that accrued prior to January 28, 2018,
such claims are dismissed. See also Sarro & Assocs., Inc. v. United States, 152 Fed. Cl. 44, 58
(2021) (“A party’s failure to raise an argument in an opening or responsive brief constitutes
waiver.” (citing cases)).

       2. Because Plaintiff Is Not a Federal Employee, Counts I and II Fail to State a
          Claim

        Counts I and II of Plaintiff’s complaint allege that VOA misclassified Plaintiff as an
independent contractor thereby denying him “overtime pay, liquidated damages, and any other
relief provided by the FLSA.” 2d. Am. Compl. ¶¶ 82, 88. Although Plaintiff acknowledges that
he was considered an independent contractor by VOA, he argues that, despite this classification,
based on the economic realities test, he was, in reality, a VOA employee for purposes of the
FLSA. See id. ¶¶ 20, 75, 76, 94. In response, the government asserts that because Plaintiff “was
never appointed as a Federal employee, nor was he hired pursuant to specific Congressional
authority creating an employer-employee relationship, he is not a Federal ‘employee’ under the
FLSA.” Def.’s Mot. Dismiss at 13. Accordingly, the government moves to dismiss Counts I and
II of Plaintiff’s complaint on the grounds that Plaintiff has failed to state a claim upon which
relief may be granted because Plaintiff cannot establish that he is a federal employee entitled to
the FLSA’s protections. See id.; see also Diaz v. United States, 156 Fed. Cl. 270, 275 (2021)
(“Whether [plaintiff] is an employee of the USPS is a legal question, not a factual allegation.
Therefore, a plaintiff cannot assert by merely pleading, in a conclusory fashion, that he has
employee status.” (internal citations and quotations omitted)). The Court agrees with the
government.




                                                4
        The FLSA provides various protections for full- and part-time employees, including
overtime pay for employees who work for employers that fall within the Act’s coverage.
Importantly, the FLSA’s protections only apply to “employees” employed by “employers” as
those terms are defined in the Act. See 29 U.S.C. § 207. There is no dispute in this case that
VOA (and the federal government generally) is an “employer” and thus subject to the FLSA.
Instead, the parties dispute whether Plaintiff is an “employee.” Rather unhelpfully, the FLSA
defines the term “employee” as “any individual employed by an employer.” 29 U.S.C. §
203(e)(1). In order to fill in the gaps left by this definition, Plaintiff urges the Court to turn to the
economic realities test to determine whether he qualifies as an employee despite the fact that he
has worked under a series of purchase order agreements. See 2d. Am. Compl. ¶¶ 20, 75, 76, 94.

         The economic realities test is a judicially-created test used to determine whether a person
who has not been classified as an employee does work of such a character and quality that he or
she should in fact be classified as an employee. See, e.g., Williams v. Henagan, 595 F.3d 610,
620 n.15 (5th Cir. 2010) (“The test stems from a series of Supreme Court cases rejecting the
common-law understanding of ‘employee’ and ‘independent contractor’ in the context of the
National Labor Relations Act, the Social Security Act, and the FLSA. In the FLSA context, the
Court ruled in Goldberg v. Whitaker House Coop., Inc., 366 U.S. 28, 33 (1961), that ‘economic
reality rather than technical concepts is to be the test of employment.’”). There appears to be
some variance in the factors considered by courts in applying the economic realities test;
however, under the version proffered by Plaintiff, the Court is to consider: “1) right to control;
2) opportunity for profit or loss; 3) investment in equipment or materials required for
employment; 4) the degree of skill required; 5) the degree of permanency and duration of the
working relationship; and 6) the extent to which the service rendered is an integral part of the
employer’s business.” Pl.’s Resp. at 16–17 (citing Pendleton v. JEVS Hum. Servs., Inc., 463 F.
Supp. 3d 548, 561 (E.D. Pa. 2020)).

         According to Plaintiff, his work relationship with VOA easily meets the economic
realities test. In support of this, Plaintiff alleges, inter alia, that he did not provide his own
equipment, 2d. Am. Compl. ¶¶ 35, 77, was “on-call” and unable to set his own hours, id. ¶ 37,
and worked more than forty hours a week without premium or overtime pay, id. ¶ 38. In
addition, he asserts that “USAGM was aware, at minimum, in June 2014 that the purchase order
agreements it entered into with Plaintiff . . . created an employee-employer relationship when []
the OIG audit explicitly told it as much. Yet, USAGM did nothing to convert Plaintiff’s . . .
independent contracting status to full-time employment.” Id. ¶ 86.

         The government counters that whether Plaintiff is able to satisfy the economic realities
test is irrelevant to the inquiry because that test does not apply when assessing whether an
individual is a federal employee. Rather, according to the government, “[b]ased on . . . well-
established precedent, courts have correctly concluded that only those who are appointed or are
hired pursuant to specific Congressional authority creating an employer-employee relationship
are Federal employees under the FLSA.” Def.’s Mot. Dismiss at 15. Thus, the government
argues that because the complaint does not allege Plaintiff was appointed as a federal employee
or that he was hired pursuant to specific congressional authorization creating an employment
relationship, Plaintiff fails to state a claim. See id.



                                                   5
        The Court concurs with the government. Recall that in order to be entitled to the FLSA’s
benefits, one must be an employee, see 29 U.S.C. § 203(e)(1), and that an “individual employed
by a public agency” is separately defined under the Act so as to distinguish it from the more
general term “employee,” compare 29 U.S.C. § 203(e)(2)(A) with 29 U.S.C § 203(e)(1) (“Except
as provided in paragraph[] (2) . . . the term ‘employee’ means any individual employed by an
employer.” (emphasis added)). The relevant inquiry for this case then is whether Plaintiff
qualifies as a federal employee. In other words, may a plaintiff present a set of facts that would
make him a de facto federal employee through application of the economic realities test? The
answer to both questions is no.

        As stated above, the economic realities test is a judicially-created doctrine that looks to
“economic reality rather than technical concepts” as “the test of employment.” Goldberg, 366
U.S. at 33. Application of that test to federal employment, however, is not workable as
“technical concepts,” such as appointment, are crucial to determining whether an individual is a
federal employee. All federal employees derive the benefits and burdens of their positions from
appointment. See, e.g., Chu v. United States, 773 F.2d 1226, 1229 (Fed. Cir. 1985). This is
crucial, as “the question of appointment, by itself, controls the question of whether an individual
is an ‘employee’ for the purpose of civil service.” Watts v. Off. Personnel Mgmt., 814 F.2d
1576, 1579–80 (Fed. Cir. 1987). Moreover, “[t]he status of ‘employee’ requires unequivocal
intention to bring an individual within the civil service.” Id. This is because, unlike private
employment, “federal workers’ rights are defined by Title V and not by contract, the common
law, or other statutes not specifically made applicable to federal workers.” Griffin v. Sec’y of
Health and Hum. Servs., 124 Fed. Cl. 101, 106 (2014); see also Doe v. United States, 513 F.3d
1348, 1359 (Fed. Cir. 2008) (“[F]ederal employee benefits and pay are governed by statute, not
by contract.”).

        Plaintiff nevertheless asserts that the common law economic realities test should apply to
the federal government in lockstep with the private sector. That cannot occur without defying
over forty years of established circuit precedent. The Court of Claims, the Federal Circuit, and
this Court have continuously affirmed the principle that appointment is a sine qua non of federal
employment. In Baker v. United States, the Court of Claims stated that in order for a worker to
be considered a federal employee, he or she must meet “[a]ll three tests of this statutory
definition, i.e., federal appointment, federal supervision, and federal function.” 222 Ct. Cl. 263,
268 (1980). The Baker court went on to hold that, without appointment, the remainder of the
inquiry is irrelevant. Id. The Federal Circuit has observed in later cases that there is a
“significant degree of formality in the appointment process,” Horner v. Acosta, 803 F.2d 687,
692 (Fed. Cir. 1986), and has delineated formalities that indicate someone has been appointed
into the federal civil service. Examples of these formalities include execution of Standard Form
50 or 52, see Watts, 814 F.2d at 1580; Horner, 803 F.2d at 692–94; Bevans v. Off. Personnel
Mgmt., 900 F.2d 1558, 1562 (Fed. Cir. 1990), extensive paperwork, see Guevara v. I.N.S., No.
90–1476, 1992 WL 1029, at *2 (Fed. Cir. Jan. 6, 1992), withholdings from the employee’s salary
for the civil servant retirement fund, see Bevans, 900 F.2d at 1563, and administration of an oath,
Horner, 803 F.2d at 694; Watts, 814 F.2d at 1579. Perhaps most telling, however, is that even in
the presence of those indicia the Court of Claims and the Federal Circuit have explicitly rejected
a “totality of the circumstances” approach, as “[a]n abundance of federal function and
supervision will not make up for the lack of appointment.” Horner, 803 F.2d at 693 (internal

                                                 6
quotations omitted) (quoting Costner v. United States, 229 Ct. Cl. 87, 94 (1981)); see also
Bevans, 900 F.2d at 1564 (rejecting the argument that administration of the oath of office set out
in 5 U.S.C. § 3331 was an indicator of appointment to federal service because “even if [the
court] assume[s] [plaintiff] was given the oath of office, the administration of an oath would not
itself establish that [plaintiff] was appointed in the civil service”). This is because “definite,
unconditional action by an authorized federal official designating an individual to a specific civil
service position is necessary to fulfill the appointment requirement of 5 U.S.C. § 2105(a),” and
federal function and supervision are not sufficient decisive action. Horner, 803 F.3d at 693
(emphasis added). This means that it is not enough for an independent contractor to occupy a
post at an agency. There must be a corresponding action that intentionally brings him or her into
federal service: appointment. Baker, 222 Ct. Cl. at 266.

          Even if Plaintiff could successfully argue that he has met the latter two Baker
prerequisites for federal employment (federal supervision and function), he has not alleged that
he was appointed, or even constructively appointed, which is required for him to state a claim.
As the applicable caselaw makes clear, there is no federal employment without appointment.
See, e.g., Costner, 229 Ct. Cl. at 94. The complaint alleges many facts that, if Plaintiff was
alleging employment by a private employer, would be pertinent to the economic realities test.
See 2d. Am. Compl. ¶ 29 (“Plaintiff was told when to arrive at work . . . . what audio systems he
would operate . . . .”); id. ¶ 33 (“Plaintiff was consistently directed to complete [] non-contracted
for tasks . . . .”); id. ¶ 35 (stating that “plaintiff was never required to provide any equipment to
complete his tasks”). However, the economic realities test can only prove constructive
employment. In other words, the nature of the economic realities test is that a court looks at the
quality and character of conduct an employee engages in and determines as a matter of law
whether or not there is such a degree of control that the person cannot be fairly characterized as
an independent contractor. See Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132, 139 (2d Cir.
1999) (“Because the statute defines employer in such broad terms, it offers little guidance on
whether a given individual is or is not an employer. In answering that question, the overarching
concern is whether the alleged employer possessed the power to control the workers in question
. . . .”). That is not the case with federal employment, which cannot occur “in a passive manner
without appointment.” Watts, 814 F.2d at 1580.

         This difference is exemplified by the Federal Circuit’s decision in Guevara v.
Immigration and Naturalization Service, No. 90–1476, 1992 WL 1029, at *2 (Fed. Cir. Jan. 6,
1992). In that case, inmates who worked voluntarily and were paid one dollar a day asserted that
they “must be paid in accordance with the minimum wage requirements” of the FLSA. Guevara
v. I.N.S., 1992 WL 1029, at *1. The circuit rejected this proposition and, in upholding the
district court’s decision that the FLSA did not apply to the plaintiffs, noted that the plaintiffs had
failed to plead “any basis for their entitlement to the status of federal employees.” Id. In part,
this is because “[w]hatever the category, an individual is not considered to be a federal
government employee until he or she has been properly appointed as an employee of the
Government,” which involves appointment by a person who is authorized to do so. Id. at *2.

        In the instant case, Plaintiff has failed to allege that he was appointed by someone with
the authority to do so at the agency. See generally 2d. Am. Compl. Rather, as stated above, the
allegations relate almost entirely to the contracted for agreement between Plaintiff and VOA and

                                                  7
their conduct while under said agreements. Id. Thus, Plaintiff’s complaint does not allege any
facts that, assumed as true, indicate formal action that would demonstrate his constructive
appointment. That makes sense considering Plaintiff attempts to apply a common law rule that is
diametrically opposed to the stringent and formal requirements of federal employment. See
Horner, 803 F.2d at 692 (“The precedents binding on this court have required that there be a
significant degree of formality in the appointment process.”). The economic realities test fills the
gap that Congress left in defining private sector employers and employees, whereas the Act
delineates and more specifically defines what constitutes a federal employee. 2 This is likely
because, in drafting the Act, Congress was aware of the formalities that coincide with federal
employment. Compare 29 U.S.C. § 203(e)(2)(A) with 29 U.S.C § 203(e)(1); see also Griffin,
124 Fed. Cl. at 106 (“[W]hen a statute limits its applicability, at least in part, to only United
States employees, we presume that Congress had in mind the definition of a federal employee
from the statutes that govern them.”).

        The Court finds Judge Tapp’s reasoning in Diaz v. United States, 156 Fed. Cl. 270
(2021), both helpful and on point. In Diaz, Judge Tapp addressed the case of an independent
contractor who served as a mail carrier for the United States Postal Service. See 156 Fed. Cl. at
273. The plaintiff in that case brought a complaint alleging, inter alia, that he was improperly
classified as an independent contractor because “he performed essentially the same tasks as
employee mail carriers.” Id. at 275. Judge Tapp held that the plaintiff was properly classified as
an independent contractor and not a federal employee. Id. at 274. In doing so, he noted that
whether or not someone is a federal employee is “a legal question, not a factual allegation,” and
thus “a plaintiff cannot assert by merely pleading, in a conclusory fashion, that he has employee



        2
         Federal employees did not become entitled to the FLSA’s protections until the 1974
amendments to the FLSA. See 88 Stat. 58. Those amendments extended the FLSA’s protections to
individuals employed by a public agency, which includes

        (A) any individual employed by the Government of the United States—

                (i)     as a civilian in the military departments (as defined in section 102 of Title 5),

                (ii)    in any executive agency (as defined in section 105 of such title),

                (iii)   in any unit of the judicial branch of the Government which has positions in the
                        competitive service,

                (iv)    in a nonappropriated fund instrumentality under the jurisdiction of the Armed
                        Forces,

                (v)     in the Library of Congress, or

                (vi)    the Government Publishing Office;

29 U.S.C. § 203(e)(2)(A). The cross-referenced definition to an “executive agency” defines the term as
“an Executive department, a Government corporation, and an independent establishment.” 5 U.S.C. §
105. The parties do not dispute that VOA is a public agency as defined in 29 U.S.C § 203(e)(2)(A).
                                                     8
status.” Id. at 275 (internal quotations and citations omitted). Moreover, Judge Tapp rejected
application of the economic realities test, despite the plaintiff’s urging, because

       the use of the economic realities test, or any balancing test for that matter, would
       be a misapplication of the law as it relates to federal employees. . . . The Federal
       Circuit imposes a “well-established principle that, absent specific legislation,
       federal employees derive the benefits and emoluments of their positions from
       appointment rather than from any contractual or quasi-contractual relationship with
       the government.”

Id. at 276 (quoting Harrison v. United States, 120 Fed. Cl. 533, 544–45 (2015). Additionally, he
noted that the plaintiff had failed to allege appointment and the fact that the plaintiff “executed
multiple agreements over the course of several years containing the apparent mutual
understanding that he was an independent contractor” further demonstrated that the plaintiff was
in fact an independent contractor rather than a federal employee. Diaz, 156 Fed. Cl. at 276.

         Many of the facts that proved dispositive in Diaz are present in this case as well. Plaintiff
has not alleged facts that suggest appointment, and, instead, he has relied on the economic
realities test to attempt to bridge that gap. As explained above and articulated in Diaz, for
federal employees the economic realities test is not a substitute for appointment. Furthermore,
the fact that Plaintiff entered into an essentially identical contract seventeen times over the last
seventeen years, 2d. Am. Compl. ¶ 27, that explicitly states that “no employer employee
relationship exists” between Plaintiff and the government, id. ¶ 25, strongly indicates that there
was a “mutual understanding” that Plaintiff is an independent contractor. Diaz, 156 Fed. Cl. at
276 (finding that the presence of multiple agreements that spanned several years indicated an
understanding that the plaintiff was an independent contractor).

        The Federal Circuit has explicitly stated that “absent specific legislation, federal
employees derive the benefits and emoluments of their positions from appointment rather than
from any contractual or quasi-contractual relationship with the government.” Chu, 773 F.2d at
1229. Although a significant portion of Plaintiff’s opposition to the government’s motion
addresses what the agency could have done in terms of appointing him, there is no allegation that
Plaintiff was hired pursuant to any specific authority that would entitle him to a remedy under
the FLSA. See generally 2d. Am. Compl. In short, the only way the Court could find in favor of
Plaintiff would be to ignore binding circuit precedent. Moreover, the ramifications of such a
finding would be enormous, as the Federal Circuit summarized in Watts v. Office of Personnel
Management. In that case, the circuit considered whether a pilot employed by a proprietary
Central Intelligence Agency corporation was entitled to civil service retirement benefits. See
Watts, 814 F.2d at 1578. There, the plaintiff argued that “the circumstances as a whole indicate
the intention to appoint [plaintiff] to the civil service.” Id. at 1580. In holding that the plaintiff
was not a civil servant, the circuit observed that

       [t]he position urged by Watts would create a new category of employees who,
       without formal appointment or even awareness of the government’s role when
       employed, would become “appointed” civil servants, in numbers unknown, and
       without thought as to their effect on actuarial soundness of the retirement fund. The

                                                  9
       implications of Watts’ position might extend further to cover employees of
       corporations, privately owned, yet primarily producing goods or services for the
       government. We conclude that, in the absence of formal or even intended
       appointment, Watts is not an “employee” for the purposes of the civil service
       system.

Id. at 1579. Plaintiff’s proffered position creates the same issue: a litany of employees in
numbers unknowable that would be entitled to the benefits and burdens of federal employment
without definitive action by the government.

        As demonstrated throughout the above, Plaintiff’s arguments are entirely foreclosed by
the requirements regarding the creation of federal employment and binding Court of Claims and
Federal Circuit precedent applying those requirements. Because Plaintiff’s complaint does not
allege a scintilla of evidence that would indicate to this Court that he was appointed, he has not
as a matter of law sufficiently alleged that he is a federal employee. Therefore, he fails to state a
claim under Counts I and II upon which the Court can grant relief.

       3. The Court Lacks Jurisdiction over Count III Because It Requests Declaratory
          Relief That Is Not Incident and Collateral to a Claim within the Court’s
          Jurisdiction

         Finally, Count III of Plaintiff’s complaint requests relief in the form of a declaration “that
at all times while working for Defendant, [Plaintiff and other potential class members] were
improperly misclassified and should have been classified as employees instead of independent
contractors, pursuant to the FLSA.” 2d. Am. Compl. ¶ 91. As Judge Lettow explained in Land
of Lincoln Mutual Health Insurance Company, 129 Fed. Cl. 81 (2016), this Court has jurisdiction
to grant declaratory or other equitable relief in three circumstances:

       First, the court may “issue orders directing restoration to office or position,
       placement in appropriate duty or retirement status, and correction of applicable
       records” as an “incident of and collateral to” a monetary judgment. 28 U.S.C.
       § 1491(a)(2). Second, the court has jurisdiction to hear nonmonetary disputes
       arising under the Contract Disputes Act, 28 U.S.C. § 1491(a)(1) (last sentence), and
       third, it has juridical power to grant equitable relief in bid protests. 28 U.S.C.
       § 1491(b)(2).

129 Fed. Cl. at 99; see also Manuel v. United States, 115 Fed. Cl. 105, 114–15 (2014) (collecting
cases). As this case is neither a Contract Disputes Act claim nor a bid protest, in order for the
Court to be empowered to grant declaratory relief, there must be a claim that on the merits
entitles Plaintiff to a monetary judgment. See Faison v. United States, 102 Fed. Cl. 637, 643
(2012). As explained above, Plaintiff fails to state a monetary claim upon which relief may be
granted; therefore, the Court does not have jurisdiction over Plaintiff’s request for declaratory
relief and grants the government’s motion to dismiss Count III.




                                                  10
                                     CONCLUSION

       For the reasons stated above, the Court GRANTS the government’s motion to dismiss.
The Clerk SHALL enter judgment accordingly.

IT IS SO ORDERED.


                                                    s/ Zachary N. Somers
                                                    ZACHARY N. SOMERS
                                                    Judge




                                            11